internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp b05 -plr-104660-01 date date in re sub c date a this letter responds to your date request for a letter_ruling supplementing our letter_ruling dated date the prior letter_ruling in the prior letter_ruling we ruled that distributing may separate business b from business a under sec_355 of the internal_revenue_code the legend abbreviations except as noted above the defined terms the summary of the facts the description of the proposed transactions the representations and the caveats appearing in the prior letter_ruling are incorporated herein by reference controlled’s active trade_or_business factual issues in the prior letter_ruling distributing represented that percent of the gross value of controlled’s assets would be active trade_or_business assets however after the prior letter_ruling was issued controlled completed the offering at a price substantially in excess of the financial advisors’ projected price in addition since that time the fair_market_value of controlled’s assets has fluctuated significantly the volatility of the value of controlled’s assets makes it impossible to be certain that the gross value of controlled’s active business_assets at the time of the controlled and newco distributions the distributions will be at least percent of the gross value of all of its assets in particular an increase in the value of controlled’s assets may cause the relative value of controlled’s active business_assets to fall below percent nevertheless controlled has provided sufficient information which proves that even if the relative value of controlled’s active business_assets falls below percent these assets are not de_minimis compared with the other assets and activities of controlled distributing’s issuance of additional common_stock plr-104660-01 favorable market conditions made it possible for distributing to raise additional capital through a public offering of its stock on date a distributing issued c shares to the public the distributing offering the proceeds from the distributing offering will be used by distributing to fund operations of business a and to repay existing indebtedness none of the proceeds from the distributing offering will be used to fund business b distributing’s capital_contribution to controlled to pay certain expenses pursuant to arms-length agreements between distributing and controlled distributing directly and indirectly contributed cash to controlled to defray certain controlled expenses_incurred in connection with the offering and the distributions the capital_contribution distributing controlled stock held in employee benefit plans distributing has established two employee benefit plans the distributing employee savings_plan the esp and the distributing employee_stock_ownership_plan the esop collectively referred to as the distributing plans the distributing plans are both qualified_plans under sec_401 and they provide restrictions on the specific types of investments that may be held in a participant’s account under the provisions of the distributing plans the participants may invest in distributing stock and they have voting rights over any distributing stock held in their account at the time of the controlled distribution it is anticipated that the esp will hold percent or more of the stock of distributing on behalf of its participants while the esop will hold less than percent no individual participant in the esp hold sec_5 percent or more of distributing’s stock including stock held directly and stock held indirectly by such individual including stock held through the esp and esop controlled will form plans substantially_similar to the distributing plans the controlled plans for the benefit of controlled employees these plans will hold among other investments distributing stock in connection with the controlled distribution participants in the distributing plans and the controlled plans will receive controlled stock in the same manner as other shareholders of distributing accordingly after the controlled distribution distributing employees who participate in the distributing plans will have investments in controlled stock and controlled employees who participate in the controlled plans will have investments in distributing stock to the extent such employees have distributing stock in their individual accounts neither the distributing plans nor the controlled plans will require the immediate disposition of the controlled shares or the distributing shares respectively plan participants may direct their respective trustees to sell these shares at the participants’ discretion but may not acquire any additional shares of the other company’s stock at the end of years from the controlled distribution it is anticipated that any controlled plr-104660-01 shares in the distributing plans and any distributing shares in the controlled plans will be sold and the proceeds reinvested in permitted_investments under the terms of the respective plans new operating company distributing has formed a new corporation sub at the time of the controlled distribution sub will not have material assets it is anticipated that distributing sub will acquire the facility from sub after the controlled distribution continuing relationships in order to minimize any potential tort or contract liability controlled will continue to manage and operate certain facilities nominally owned by distributing that are currently in bankruptcy proceedings controlled and distributing anticipate that both of their involvement in these facilities will end upon the conclusion of the bankruptcy proceedings because of these changes to the proposed transaction subsequent to the issuance of the prior letter_ruling the following are modifications to the prior letter_ruling representations in connection with the controlled distribution and the capital_contribution distributing makes the following representation q except as described above distributing controlled and their respective shareholders will each pay their own expenses if any incurred in connection with the controlled distribution rulings in connection with the capital_contribution we rule as follows the capital_contribution transferred by distributing to controlled in constructive exchange for additional shares of controlled common_stock followed by distributing’s distribution of all of its controlled common_stock will constitute a reorganization within the meaning of sec_368 distributing and controlled will each be a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized by distributing on its transfer of the capital_contribution to controlled in constructive exchange for controlled stock sec_361 plr-104660-01 no gain_or_loss will be recognized by controlled on its receipt of the capital_contribution in constructive exchange for controlled stock sec_1032 ruling of the prior letter_ruling is changed to read as follows no gain_or_loss will be recognized by distributing upon the distribution of the controlled stock to distributing’s shareholders sec_361 ruling of the prior letter_ruling is changed to read as follows as provided in sec_312 proper allocation of earnings_and_profits between distributing and controlled will be made in accordance with sec_1_312-10 based solely on the information and representations submitted in the original and supplemental requests we rule that the additional information and representation will have no adverse effect on the prior letter_ruling and except as provided above the prior letter_ruling remains in full force and effect this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent each taxpayer affected by the prior letter_ruling should attach a copy of the letter and of this supplemental letter to its federal_income_tax return for the taxable_year in which the transactions covered by these letters are completed under a power_of_attorney on file in this office copies of this supplemental letter are being sent to the taxpayer and its authorized representative sincerely yours associate chief_counsel corporate by chief branch
